Citation Nr: 0938160	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  02-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from October 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision in which 
the RO denied the Veteran's claim for service connection for 
PTSD.  The Veteran filed a notice of disagreement (NOD) in 
December 2001 and the RO issued a statement of the case (SOC) 
in May 2002.  The Veteran filed a substantive appeal (via VA 
Form 9, Appeal to Board of Veterans' Appeals) in July 2002.  

In his substantive appeal (VA Form 9) received in July 2002, 
the Veteran requested a hearing before a Veterans Law Judge 
(VLJ) of the Board at the Board's offices in Washington, DC 
(central office hearing).  A Board central office hearing was 
scheduled for March 9, 2004.  The Veteran, through his 
representative requested that the hearing be postponed for 
six months and changed to a Board videoconference hearing.  
They were notified of the scheduled October 2004 
videoconference hearing via an August 2004 letter; however, 
the appellant failed to appear on the scheduled hearing date, 
and no further communication was received from the appellant 
or his representative regarding the hearing request or his 
failure to appear; thus, the hearing request is deemed 
withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

In December 2004, the Board remanded this matter to the RO 
for further development.  After accomplishing the requested 
actions, the RO continued the denial of the claim (as 
reflected in the July 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

In January 2007, the Board also denied service connection for 
PTSD.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2009 Memorandum Decision, the Court vacated the 
Board's January 2007 decision and remanded the matter to the 
Board for further proceedings consistent with the Memorandum 
Decision.  

The record reflects that the Veteran was previously 
represented by Disabled American Veterans (DAV), as reflected 
in an August 2000 VA Form 21-22.  In August 2007, the Veteran 
filed a VA Form 21-22a (Appointment of Individual as 
Claimant's Representative) naming Virginia A. Girard-Brady, a 
private attorney, as his representative.  The Board 
recognizes the change in representation.  
See 38 C.F.R. § 14.631 (2009).

For the reasons expressed below, the matter on appeal 
(recharacterized, as reflected on the title page) is being 
remanded to the RO, for additional action. VA will notify the 
appellant when further action, on his part, is required.


REMAND

In light of points raised in the Memorandum Decision, and 
review of the claims file, the Board finds that further RO 
action on this matter is warranted.

The Veteran asserts that his current psychiatric disability 
is related to an in-service, undocumented sexual assault.  In 
various statements, he has alleged that he was sexually 
assaulted by a former steward in the company of two other men 
during his service with the Navy.  His service treatment 
records reflect that, in January 1969, he was seen for a 
psychiatric evaluation during which he reported having had 
episodes of homosexuality during service.  He had depressed 
affect.  In February 1969, he complained of anxiety and 
nervousness and was given Librium.  He was later given an 
administrative discharge due to homosexuality.

The Veteran has also reported a history of sexual assault and 
physical abuse during his childhood.  He has stated that he 
went into foster care at age 15 and then ran away to New York 
City where he lived on the street and used sex to make money 
and to have a place to sleep and shower.  

Post-service, the Veteran has had a long history of 
psychiatric problems, variously diagnosed as depressive 
disorder, explosive personality, anxiety state, adjustment 
reaction, bipolar disorder, PTSD, schizoaffective disorder, 
personality disorder, and polysubstance abuse.  

Pursuant to the December 2004 remand, a VA examination was 
scheduled, in May 2005, to obtain medical opinion as to 
whether the in-service sexual assault occurred, and to 
clarify whether the Veteran met the diagnostic criteria for 
PTSD.  Although the May 2005 VA examiner did not provide a 
definitive opinion, he stated that the fact that the Veteran 
reported homosexual activity during service was consistent 
with the in-service sexual assault having actually occurred, 
since the behavior itself was illegal at the time and would 
have led to discharge.  Ultimately, however, the VA examiner 
opined that the Veteran did not meet the diagnostic criteria 
for PTSD and instead diagnosed "recurrent depression, mild 
(unrelated to military service)".  The VA examiner did not 
provide a rationale for his opinion that the Veteran's 
depression was unrelated to military service.  Furthermore, 
and seemingly contrary to this conclusion, the VA examiner 
stated that the Veteran's "history of numerous sexual 
assaults has played a role in his interpersonal difficulties 
as well as his anxiety and depressive symptoms."  

Also, as pointed out in the Memorandum Decision, the recent 
decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), is relevant to this appeal.  In Clemons, the Court 
found that the Board erred in not considering the scope of 
the Veteran's claim for service connection for PTSD as 
including any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid 
disorder).  

As such, although the RO adjudicated the claim as one for 
service connection for PTSD only, given the various diagnoses 
of record, expansion of the claim to include psychiatric 
disorder(s) other than PTSD is appropriate.  Moreover, in 
light of the deficiencies of the prior medical opinion and 
the comments noted above, further medical opinion that 
addresses the relationship, if any, between each diagnosed 
psychiatric disability and service would be helpful in 
resolving the expanded claim on appeal.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The Veteran is 
hereby advised that failure to report for the scheduled 
examination, without good cause, may well result in denial of 
the claim (as the original claim for service connection will 
be considered on the basis of the evidence of record).  
See 38 C.F.R. § 3.655 (2009).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA treatment records from the Clarksburg VA 
Medical Center (VAMC) dated through January 2004.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for a psychiatric disorder from the Clarksburg VAMC 
since January 2004, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

The RO should also obtain and associate with the claims file 
the Veteran's records from the Social Security Administration 
(SSA).  During the May 2005 VA examination, the Veteran 
stated that from 1990 to 1994, he received disability 
benefits from SSA for psychological problems.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Collier v. Derwinski, 1 
Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  Id.  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of the SSA decision awarding the Veteran 
disability benefits, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the expanded claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, for 
the following action:

1.  The RO should obtain from the 
Clarksburg VAMC all records of evaluation 
and/or treatment for the Veteran's 
psychiatric disorder since January 2004.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

2.  The RO should request that SSA furnish 
a copy of its decision awarding the 
Veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities. All records/responses received 
should be associated with the claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting that 
the Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for 
acquired psychiatric disability, to include 
PTSD.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2009).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for the 
Veteran to undergo VA examination, by a 
psychiatrist or psychologist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the individual 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if deemed warranted) 
should be accomplished (with all results 
made available to the requesting physician 
prior to the completion of his or her 
report) and all clinical findings should be 
reported in detail.

The examiner should clearly identify any 
current psychiatric disorder(s) for which 
the Veteran meets the diagnostic criteria.  
With respect to each such diagnosed 
disorder, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disorder 
was incurred in or is otherwise related to 
the Veteran's military service, to include 
any incident or complaints noted therein.

The examiner should set forth all 
examination findings, along with a complete 
rationale for each conclusion reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to him by 
the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for acquired psychiatric 
disability, to include PTSD, n light of 
all pertinent evidence and legal 
authority.  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


